Citation Nr: 0005564
Decision Date: 02/10/00	Archive Date: 09/08/00

DOCKET NO. 95-25 288               DATE FEB 10, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection, to include on a secondary basis,
for a seizure disorder.

(The issue of entitlement to, payment or reimbursement by VA in
connection with unauthorized medical services rendered the veteran
on March 29, 1995, at Eastern Oklahoma Medical Center is the
subject of a separate disposition by the Board of Veterans'
Appeals.)

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to July 1980
and from October 1981 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a May 1995 rating decision of the VA Regional Office
(RO) in Muskogee, Oklahoma. A hearing was held before a hearing
officer at the RO in September 1998, and the hearing officer's
decision was entered in June 1999.

REMAND

Service connection is in effect for postoperative removal of
eosinophilic granuloma, right skull with headaches and right sided
neck pain.

The veteran asserts, relative to her claim for service connection
for a seizure disorder, that although she experienced no seizures
in service, she began to experience "a seizure like activity"
shortly after service. She relates such seizure activity to
excision surgery performed in service in response to a skull
lesion. In this regard, in July 1976 the veteran presented with a
history of having fallen in December 1974, in the immediate
aftermath of which she was briefly unconscious. An angiogram
revealed a skull defect thought to be either an epidermoid or
eosinophilic granuloma. The following month, a eosinophilic
granuloma was surgically excised from the veteran's skull.

Subsequent to service, when she was examined by VA in June 1993,
the veteran indicated that, as a result of the 1976 inservice skull
surgery, she continued to have chronic neck pain. When examined by
VA in February 1995, the veteran related that she, apparently for
the first time, had experienced seizures in December 1994 which
became more frequent thereafter. When examined by VA in April 1995,
at which time the veteran elaborated that she began to 'black out'
and 'run into walls' in December 1994, the pertinent examination
diagnosis was seizure disorder of

- 2 - 

unknown etiology. Also of record is an April 1995 statement from a
VA physician which reflects, pertinently, that some of the
veteran's seizure activity "may be related to anxiety" and that
some of the seizure activity is "probably" due to her service-
connected headaches (i.e., "occipital neuralgia").

In view of the above-quoted April 1995 opinion by the VA physician,
which is to the effect that a secondary relationship between the
veteran's seizure activity and the headaches which are an aspect of
her service-connected postoperative removal of eosinophilic
granuloma, the Board is of the opinion that pertinent examination
by VA, as specified in greater detail below, should be accomplished
before further related appellate action ensues. Further development
to facilitate the performance of the same is, therefore, specified
below.

The Board further observes that, subsequent to the RO's September
1999 rating denial of the veteran's claim for an increased rating
for left knee disability, the veteran conveyed disagreement with
the same in an item of correspondence received the same month. On
assessing the foregoing in conjunction with pertinent observations
made by the United States Court of Appeals for Veterans Claims in
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the Board is
of the view that the veteran's above-addressed claim for an
increased rating for left knee disability must, in the present
remand, be formally referred to the RO for the issuance of an
appropriate Statement of the Case (SOC) to the veteran. Further
development pertaining to the foregoing is, accordingly, specified
below.

The Board also notes, finally, that in an April 1996 item of
correspondence from the veteran, she asserted entitlement to a
total rating based on unemployability due to service-connected
disabilities (TDIU). Inasmuch as such claim appears to remain
unadjudicated as of yet, further development pertaining thereto is
specified below.

Accordingly, the case is REMANDED for the following:

- 3 - 

1. The RO should contact the veteran and request her to specify the
names, addresses and approximate date(s) of treatment relating to
any health care provider(s), whether of VA or non-VA origin, who
may possess clinical evidence, not currently of record, which she
feels would be helpful to her claim for service connection for a
seizure disorder. Thereafter, in light of the response received,
and after obtaining any necessary authorization, the RO should take
appropriate action to obtain copies of any clinical records
indicated.

2. Thereafter, the RO should arrange for the veteran to undergo a
VA examination by a board certified neurologist, if available, to
ascertain whether the veteran presently has a seizure disorder. If
the veteran is not found to have a seizure disorder, the examiner
need only state the same. If the veteran is found to have a seizure
disorder, the examiner, in such event, after reviewing the record,
should offer an opinion as to whether such condition is at least as
likely as not traceable to the veteran's inservice 1976 skull
surgery and/or related to the headaches which are an aspect of her
service-connected removal of eosinophilic granuloma. Any special
diagnostic studies deemed necessary should be performed. It is
imperative that a copy of this remand, as well as the claimsfolder,
be provided to the examiner for review prior to the examination.
The rationale for all opinions expressed should be fully explained.

- 4 -

3. The RO should then review the report pertaining to the VA
examination performed in response to the previous numerical
directive to ascertain whether such examination is in compliance
with the Board's examination instructions.

4. Then, after undertaking any development deemed necessary in
addition to that specified above, the RO should readjudicate the
issue listed on the title page; and adjudicate the veteran's above-
addressed claim for a TDIU.

5. If the benefit sought on appeal is not granted to the veteran's
satisfaction, or if she expresses disagreement pertaining to any
other matter, inclusive of the TDIU claim addressed above, she
should be provided with an appropriate Supplemental Statement of
the Case (SSOC). The veteran should also be provided appropriate
notice of the requirements to perfect an appeal with respect to any
issue(s) addressed therein which does not appear on the title page
of this decision. In addition, whether or not it becomes incumbent
on the RO to issue the foregoing SSOC to the veteran, the RO must,
in any event, issue a SOC to the veteran addressing her recently
denied (in September 1999) claim for an increased rating for left
knee disability.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no

- 5 -

conclusion, either legal or factual, as to the ultimate outcome
warranted. No action is required of the veteran unless she is
otherwise notified.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -



